DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 13 October 2022 in reference to application 16/969,446.  Claims 1-12 are pending and have been examined.

Response to Amendment
The amendment filed 13 October 2022 has been accepted and considered in this office action.  Claims 1-12 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks page 12, filed 13 October 2022, with respect to rejections under 35 USC 101 have been fully considered and are persuasive.  The 101 rejection of claim 12 has been withdrawn. 

Applicant's arguments filed 13 October 2022 with respect to the prior art rejections have been fully considered but they are not persuasive. 

Applicant argues, see Remarks 13-15 that Biadsy fails to teach the limitations of claims 1 and 9-12, the examiner respectfully disagrees.  Applicant bases their position on the assertion that Biadsy fails to teach “update a degree of confidence of each user speech candidate of the plurality of user speech candidates based on an interaction between a user and the information processing apparatus after the user speech.”  This assertion seems to be based on a reading of Biadsy that requires the context data to be collected before the speech as opposed to after the speech.  However, the context data can include operation conditions and environmental conditions during the period when the speech was received (see 0071-72 for example). Additionally, Biadsy indicates that the context data used to rescore the speech recognition results is collected after the speech itself is collected, see for example figure 4 and paragraphs 0110-11. The interaction of the claim is not defined, so an interaction could be the user having a device in a certain location, or having applications open – events both described by Biadsy and context.  Even if Biadsy fails to teach that the interaction occurs after the speech, it is unclear that this is actually required by the claims.  For example, “after the user speech” could be interpreted to modify “update” instead of the interaction.  In this interpretation, Biadsy clearly teaches the limitations as the rescoring occurs after the speech input.  For these reasons, Examiner believes Biadsy teaches the limitations of the claims

Additionally, Examiner notes US PAP 2015/0142420 to Sarikaya.  At 0030, this reference specifically mentions rescoring speech results based on future speech interactions.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biadsy et al. (US PAP 2018/0053502).

Consider claim 1, Biadsy teaches an information processing apparatus (abstract, figure 1) comprising: 
at least one processor (0191, processors) configured to:
 execute a voice recognition process on a user speech to generate a plurality of user speech candidates associated with the user speech (0067, 0073, speech recognizer module generates multiple candidate transcriptions and scoring to indicate likelihood); and 
update a degree of confidence of each user speech candidate of the plurality of user speech candidates based on an interaction made between a user and the information processing apparatus after the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing, which may include operating status of device such as location and used applications, figure 4, context collected after speech),
 wherein each user speech candidate of the plurality of user speech candidates is a voice recognition result of the voice recognition process, and the degree of confidence being an evaluation value that indicates reliability of the voice recognition result of the user speech (0095-07, scores indicate probability of transcription being correct, score for each transcription).

Consider claim 2, Biadsy teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to update the degree of confidence based o an analysis of one of context consistency or subject consistency in the interaction made between the user and the information processing apparatus after the user speech (0070-72, linguistic and non-linguistic context may be used to indicate likelihoods (matches) of words and are used at 0095 to rescore the likelihood scores of the transcriptions).

Consider claim 3, Biadsy teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to:
generate data incudes the degree of confidence associated with each user speech candidate of the plurality of user speech candidates based on the voice recognition result (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood of correctness); and
update a value of the degree of confidence of each user speech candidate of the plurality of user speech candidates in recognition of the user speech based on the analysis of one of context consistency or subject consistency in the interaction made between the user and the information processing apparatus after the user speech (0070-72, linguistic and non-linguistic context may be used to indicate likelihoods (matches) of words and are used at 0095 to rescore the likelihood scores of the transcriptions).

Consider claim 4, Biadsy teaches the information processing apparatus according to claim 3, wherein 
the data further includes a list (0073, n-best list for example) in which 
a first user speech candidate of the plurality of user speech candidates having a highest value of the degree of confidences among the plurality of user speech candidates is set as a first candidate, and a set of user speech candidates of the plurality of user speech candidates which excludes the first user speech candidate are listed, from a second candidate of the set of user speech candidates, in descending order of the values of each degree of confidence of each user speech candidate of the set of user speech candidates (0073, transcriptions may be in a rank order, such as n-best list where top candidate appears first), and 
the at least one processor is further configured to determine a misrecognition of the user speech in a case where the first candidate is changed based on the update of the value of the degree of confidence of the first user speech candidate (0096-97, top candidate may be chosen after rescoring, and it may not be the previous top candidate.).

Consider claim 5, Biadsy teaches the information processing apparatus according to claim 4, wherein the at least one processor is further configured to:
report the misrecognition based on the determination of the misrecognition (0097-98, after rescoring, a new top candidate may be selected), and 
output a system response based on a correct recognition result, wherein the correction recognition is based on the determination result of misrecognition (0097-98, the new top candidate after rescoring is output to user device).

Consider claim 6, Biadsy teaches the information processing apparatus according to claim 5, wherein the at least one processor is further configured to execute one of: 
correction of all responses of the system response made after the user speech (OPTIONAL); 
correction of an erroneous part of the system response (0097-98, the new top candidate after rescoring is output to user device).; 
correction of a specific part of the system based on a degree of importance associated with the specific part with respect to the interaction between the user and the information processing apparatus (OPTIONAL); and 
reporting occurrence of an error in the system response.

Consider claim 7, Biadsy teaches the information processing apparatus according to claim 3, wherein the at least one processor is further configured to: 
halt based on a specific condition, the updation of the value of the degree of confidence of each user speech candidate of the plurality of user speech candidates (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing, once rescored, system halts and chooses top candidate), and 
store, as learned data, a first data on a first user speech candidate of the plurality of user speech candidate whose values of the degree of confidence is highest rank having a highest among the plurality of user speech candidates ((0096-97, top candidate may be chosen after rescoring, and it may not be the previous top candidate)), wherein 
the first user speech candidate is stored in a storage section (0095-96, transcriptions processed, must be stored to be processed), 
the first user speech candidate is ranked at a highest rank among the plurality of user speech candidates (0096-97, top candidate chosen as results), and 
the first data is recorded in the data in recognition of the user speech. (0096-97, top candidate chosen as results). 

Consider claim 8, Biadsy teaches the information processing apparatus according to claim 7, wherein the specific condition is one of t: 
the first user speech candidate at the highest rank is unchanged for a specific period of time (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing, once rescored, system halts and chooses top candidate.  Once rescored, the system does not rescore again, so after rescoring is for a certain period of time); 
the value of the degree of confidence of the user speech candidate becomes equal to or greater than a threshold value (OPTIONAL); or 
a subject change in user speeches subsequent to the user speech is recognized (0181, determining different domains, which would change scoring).

Consider claim 9, Biadsy teaches an information processing system (abstract) comprising: 
a user terminal (0065, client device 110); and 
a data processing server (0064-65, computing device 120), wherein 
the user terminal includes 
a microphone configured to receive a user speech (0067, microphone collecting speech), and 
the data processing server includes at least one processor configure to:
a execute a voice recognition process on a user speech to generate a plurality of user speech candidates associated with the user speech (0067, 0073, speech recognizer module generates multiple candidate transcriptions and scoring to indicate likelihood); and 
update a degree of confidence of each user speech candidate of the plurality of user speech candidates based on an interaction made between a user and the information processing apparatus after the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing, which may include operating status of device such as location and used applications, figure 4, context collected after speech),
 wherein each user speech candidate of the plurality of user speech candidates is a voice recognition result of the voice recognition process, and the degree of confidence being an evaluation value that indicates reliability of the voice recognition result of the user speech (0095-07, scores indicate probability of transcription being correct, score for each transcription).

Consider claim 10, Biadsy teaches an information processing method (abstract) comprising: 
executing, by a processor, a voice recognition process on a user speech to generate a plurality of user speech candidates associated with the user speech (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood); and 
updating, by the processor, a degree of confidence of each user speech candidate of the plurality of user speech candidates based on an interaction between a user and the information processing apparatus after the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing, which may include operating status of device such as location and used applications, figure 4, context collected after speech),
 wherein each user speech candidate of the plurality of user speech candidates is a voice recognition result of the voice recognition process, and the degree of confidence being an evaluation value that indicates reliability of the voice recognition result of the user speech (0095-07, scores indicate probability of transcription being correct, score for each transcription).

Consider claim 11, Biadsy teaches an information processing method (abstract) which is executed by an information processing system including a user terminal and a data processing server (0064-65, client device 110, and computing device 120), the information processing method comprising: 
receiving, by the user terminal, a voice input of a user speech (0067, microphone collecting speech); and 
executing, by the data processing server, 
a voice recognition process on the user speech received from the user terminal to generate a plurality of user speech candidates (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood), and 
updating a degree of confidence of each user speech candidate of the plurality of user speech candidates based on an interaction between a user and an information processing apparatus after the user speech, ((0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing, which may include operating status of device such as location and used applications, figure 4, context collected after speech),
 wherein each user speech candidate of the plurality of user speech candidates is a voice recognition result of the voice recognition process, and the degree of confidence being an evaluation value that indicates reliability of the voice recognition result of the user speech (0095-07, scores indicate probability of transcription being correct, score for each transcription).

Consider claim 12, Biadsy teaches a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations (0191, RAM, ROM, processors), the operations comprising: 
executing a voice recognition process on a user speech to generate a plurality of user speech candidates associated with the user speech (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood); and 
updating a degree of confidence of each user speech candidate of the plurality of user speech candidates based on an interaction between a user and the information processing apparatus after the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing, which may include operating status of device such as location and used applications, figure 4, context collected after speech),
 	wherein each user speech candidate of the plurality of user speech candidates is a voice recognition result of the voice recognition process, and the degree of confidence being an evaluation value that indicates reliability of the voice recognition result of the user speech (0095-07, scores indicate probability of transcription being correct, score for each transcription).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biadsy in view of Sarikaya et al. (US PAP 2015/20150142420).

Consider claim 6, Biadsy teaches the information processing apparatus according to claim 5, but does not specifically teach wherein the at least one processor is further configured to execute one of: 
correction of all responses of the system response made after the user speech; 
correction of an erroneous part of the system response; 
correction of a specific part of the system based on a degree of importance associated with the specific part with respect to the interaction between the user and the information processing apparatus; and 
reporting occurrence of an error in the system response.
In the same field of voice response systems, Sarikaya teaches wherein the at least one processor is further configured to execute one of: 
correction of all responses of the system response made after the user speech (OPTIONAL); 
correction of an erroneous part of the system response (0030, proposed system responses may be updated or corrected based on subsequent interactions).; 
correction of a specific part of the system based on a degree of importance associated with the specific part with respect to the interaction between the user and the information processing apparatus (OPTIONAL); and 
reporting occurrence of an error in the system response (OPTIONAL).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to update system response as taught by Sarikaya in the system of Biadsy in order to allow for the system of more accurately meet the users intended goals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655